DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the applicant in the compact prosecution of this case. However, Applicant argues that the that the prior art fails to disclose “a base housing metal chassis containing components of the information handling system including a thermal vent, an audio vent, and an antenna vent, the antenna vent being co-located with the thermal vent and the audio vent in the base housing metal chassis.” The Examiner disagrees. The Applicant has not describe the base housing metal chassis to preclude the combination of the upper and the lower housing in Guterman, in fact Guterman contemplates the slots can be implemented in the lower and upper housing 12A and 12B on their top or bottom edges (Para. 0047, Lines 1-4). And later Guterman discloses that the antenna can be mount in the portion of the device associated with slot 30-2 (Para. 0059, Lines 22-25). In addition, Guterman disclose the thermal vent (passage) as the slot, 30, behind which houses the cooling system (Para. 0038, Lines 11-17). 
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guterman et al (US 20170212554) in view of Chang et al. (US 20160294067).
Regarding claim 1:
Guterman et al. disclose (in Figs. 2 and 4) an information handling system (10) to wirelessly transmit and receive data at an antenna (40; Para. 0064, Lines 10-12) comprising: a base housing metal chassis (12; See Abstract; Para. 0005, Lines 1-4; Para. 0029, Lines 1-3) containing components (See Fig. 2) of the information handling system (10) including a thermal vent (30-1), an audio vent (30-3), and an antenna vent (30-3), the antenna vent (30-2) being co- located with the thermal vent (30-1) and audio vent (30-3) in the base housing metal (12); and the co-located antenna vent (30-2; Para. 0038, Lines 11-13) including: partitions (defined by 120-1 and 120-2) defining a width of an aperture (30) formed at the co-located antenna vent (30-3) to accommodate a target frequency range (Para. 0059, Lines 22-25); and a grounding wall (122) defined along an edge of the co-located antenna vent (30-2).

Chang et al. disclose a monopole antenna system (30) formed within the co-located antenna vent (14) including a parasitic coupling element (32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopole with a parasitic element as taught by Chang et al. into the device of Guterman et al. to radiate the radio-frequency signal via direct radiation and the coupling effect to perform wireless communication (Para. 0026, Lines 9-11), for broadening the bandwidth of the signal (Para. 0035, Lines 6-8).
Regarding claim 2:
Guterman et al. disclose the antenna vent (30-2) is formed between the audio vent (30-3) and the thermal vent (30-1; Para. 0059, Lines 22-25) with the partitions (120-1 and 120-2) operatively coupled to the antenna vent (30-2) to separate the antenna vent (30-2) from the audio vent (30-3) and thermal vent (30-1).
Regarding claim 3:
Guterman et al. disclose the antenna vent (30-2) is formed alongside one of the audio vent (30-3) with the partition (120-2) operatively coupled to the antenna vent (30-2) to separate the antenna vent (30- 2) from the audio vent (30-3).
Regarding claim 4:
Guterman et al. disclose the antenna is operated at a resonance of 5 GHz (Para. 0039, Lines 3- 7).
Guterman et al. is silent on that the antenna is a monopole.
Chang et al. disclose the antenna is a monopole (Para. 0025, Lines 1-4).
Accordingly, it would have been an obvious matter of design consideration to implement the antenna as monopole antenna for omnidirectional radiation pattern in the horizontal plane and easy design procedure and light weight, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 5:
Guterman et al. is silent on that the parasitic coupling element is grounded to a wall of the co-located antenna vent to steer electromagnetic radiation emitted by the monopole antenna.
Chang et al. disclose the parasitic coupling element (32) is grounded to a wall of the co-located antenna vent (14) to steer electromagnetic radiation emitted by the monopole antenna (30; Para. 0035, Lines 6-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopole with a parasitic element as taught by Chang et al. into the device of Guterman et al. to radiate the radio-frequency signal via direct radiation and the coupling effect to perform wireless communication (Para. 0026, Lines 9-11), for broadening the bandwidth of the signal (Para. 0035, Lines 6-8).
Regarding claim 6:
Guterman et al. disclose the grounding walls (122) formed within the co-located antenna vent (30-2) form a resonating cavity (defined by the dotted lines of 30-2) that allows electromagnetic waves of a particular frequency to pass while preventing the propagation of other frequencies based on the size of the resonating cavity (defined by the dotted lines of 30-2; Para. 0059, Lines 22-25).
Regarding claim 7:
Guterman et al. disclose (in Fig. 2) a wireless interface adapter (32) including an antenna adaption controller (30) to select power adjustments (via 50; Para. 0038, Lines 1-5) and adjustments to the antenna (40) to modify antenna radiation patterns (40) and operating parameters of a parasitic coupling element operatively coupled to the antenna (Para. 0043, Lines 13-15).
Regarding claim 15:
Guterman et al. disclose (in Figs. 2 and 4) an information handling system (10) to transmit a communication signal (Para. 0064, Lines 10-12) comprising: a base housing metal chassis (12) containing components (See Fig. 2) of the information handling system (10) including a thermal vent (30-1), an audio vent (30-3), and an antenna vent (30-2), the antenna vent (30-2) being co-located with the thermal vent (30-1) and audio vent (30-3) in the base housing metal chassis (12); and the co-located antenna vent (30-2) including: partitions (120-1 and 120-2) defining a width of a vent aperture (30) formed 
Guterman et al. is silent a monopole antenna formed within the co-located antenna vent including a parasitic coupling element.
Chang et al. disclose a monopole antenna (30) formed within the co-located antenna vent (14) including a parasitic coupling element (32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopole with a parasitic element as taught by Chang et al. into the device of Guterman et al. to radiate the radio-frequency signal via direct radiation and the coupling effect to perform wireless communication (Para. 0026, Lines 9-11), for broadening the bandwidth of the signal (Para. 0035, Lines 6-8).
Regarding claim 16:
Guterman et al. disclose the antenna vent (30-2) is formed between the audio vent (30-3) and the thermal vent (30-1) with the metallic partitions (26A and 26B) operatively coupled to the antenna vent (30-2) to separate the antenna vent (30-2) from the audio vent (30-3) and thermal vent (30-1).
Regarding claim 17:
Guterman et al. disclose the antenna vent (30-2) is formed alongside one of the audio vent (30-3) with the metallic partitions (26A and 26B) operatively coupled to the antenna vent (30-2) to separate the antenna vent (30-2) from the audio vent (30-3).
Regarding claim 18:
Guterman et al. is silent on that the parasitic coupling element is grounded to the grounding wall of the co-located antenna vent to steer electromagnetic radiation emitted by the antenna.
Chang et al. disclose the parasitic coupling element (32) is grounded to the grounding wall (GND) of the co-located antenna vent (14) to steer electromagnetic radiation emitted by the antenna (30; Para. 0035, Lines 6-8).

Regarding claim 19:
Guterman et al. disclose the grounding wall (122) formed within the co-located antenna vent (30-2) prevent resonance from propagating into the base chassis (12) of the information handling system (10).
 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guterman et al. (US 20170212554) in view Chang et al. (US 20160294967) as applied to claims 1 and 15 respectively, and further in view of Guterman et al. (US 20120068893; herein referred to as Guterman et al. (‘893)).
Regarding claims 8 and 20:
Guterman as modified disclose (120-1 and 120-2) defining the width of an aperture (30) formed at the co-located antenna vent (30-3) to accommodate the target frequency (Para. 0059, Lines 22-25).
Guterman as modified is silent on that the aperture is equal to half the wavelength of the target frequency.
Guterman et al. (‘893) disclose the aperture is shaped to a size of the resonating antenna (Para. 0063, Lines 1-27).
Accordingly, it would have been an obvious matter of design consideration to implement the aperture size equal to half the wavelength of the target frequency as taught by Guterman et al. (‘893) into the modified device of Guterman for the benefit of allowing transmission of signals through the slot especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lepe et al. (US 20180040942) in view Guterman et al. (US 20170212554) and Chang et al. (US 20160294967).
Regarding claim 9:
Lepe et al. disclose (in Figs. 1 and 2) a metallic base housing (118) forming a D-cover (See Figs.) for an information handling system (100) comprising: the metallic base housing (118) operatively coupled to components (132, 134, 136, 138, 140, 142 and 146) of the information handling system (100).
Lepe et al. is silent on that the metallic based housing including: an audio vent; a thermal vent; and an antenna vent co-located with the audio and thermal vents, the antenna vent including a vent aperture to propagate a radio frequency (RF) signal therefrom; an antenna placed within the antenna vent to emit the RF signal; and a parasitic coupling element operatively coupled to the antenna to modify the RF signal emitted by the vent aperture.
Guterman et al. disclose (in Figs. 2 and 4) a metallic based housing (12) including: an audio vent (30-3); a thermal vent (30-1); and an antenna vent (30-2) co-located with the audio (30-3) and thermal (30-1) vents, the antenna vent (30-2) including a vent aperture (defined by the dotted lines) to propagate a radio frequency (RF) signal therefrom (Para. 0059, Lines 22-25): an antenna (40) placed within the antenna vent (30-2) to emit the RF signal (Para. 0059, Lines 22-25).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna with the antenna vent as taught by Guterman et al. into the device of Lepe et al. for the benefit of enhancing antenna transmission and reception through the slot and minimize undesired antenna signal leakage (Para. 0065, Lines 9-14).
Lepe as modified is silent on that a parasitic coupling element operatively coupled to the antenna to modify the RF signal emitted by the vent aperture.
Chang et al. disclose a parasitic coupling element (32) operatively coupled to the antenna (30) to modify the RF signal emitted by the vent aperture (14; Para. 0035, Lines 6-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopole with a parasitic element as taught by modified device of Lepe to radiate the radio-frequency signal via direct radiation and the coupling effect to perform wireless 
Regarding claim 10:
Lepe as modified disclose the antenna vent (30-2) is formed between the audio vent (30-3) and the thermal vent (30-1) with a partition (120) operatively coupled to the antenna vent (30-2) to separate the antenna vent (30-2) from the audio vent (30-3) and thermal vent (30-1).
Regarding claim 11:
Lepe as modified disclose the antenna vent (30-2) is formed alongside one of the audio vent (30-3) with a partition (120) operatively coupled to the antenna vent (30-2) to separate the antenna vent (30-2) from the audio vent (30-3).
Regarding claim 12:
Lepe as modified disclose (in Fig. 2) a wireless interface adapter (32) including an antenna adaption controller (30) to select power adjustments (via 50; Para. 0038, Lines 1-5) and adjustments to the antenna (40) to modify the RF signal patterns and operating parameters of a parasitic coupling element operatively coupled to the antenna (Para. 0043, Lines 13-15).
Regarding claim 14:
Lepe as modified disclose one or more grounding walls (122) formed within the antenna vent (30-2) to insulate the antenna (40) from electromagnetic radiation interference originating from sources exterior to the antenna vent (30-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lepe et al. (US 20180040942) in view Guterman et al. (US 20170212554) and Chang et al. (US 20160294967), as applied to claim 9 and further in view of Guterman et al. (US 20120068893; herein referred to as Guterman et al. (‘893)).
Regarding claim 13:
Lepe as modified is silent on that the aperture is equal to half the wavelength of the target frequency.

Accordingly, it would have been an obvious matter of design consideration to implement the aperture size equal to half the wavelength of the target frequency as taught by Guterman et al. (‘893) for the benefit of allowing transmission of signals through the slot especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845           

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845